In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 14-2935
EUGENE O. JOSEPH,
                                                           Petitioner,

                                  v.

LORETTA E. LYNCH, ∗
Attorney General of the
United States,
                                                          Respondent.
                      ____________________

                 Petition for Review of an Order of the
                     Board of Immigration Appeals
                            No. A074 104 543
                      ____________________

        ARGUED APRIL 29, 2015 — DECIDED JULY 14, 2015
                  ____________________

   Before BAUER, MANION, and HAMILTON, Circuit Judges.
   HAMILTON, Circuit Judge. In 2008 an immigration judge
ordered Nigerian citizen Eugene Joseph removed from the

   ∗ We have substituted as respondent Attorney General Loretta E.
Lynch for Eric H. Holder, Jr., the former Attorney General. See Fed. R.
App. Pro. 43(c)(2).
2                                                   No. 14-2935

United States. The Board of Immigration Appeals upheld
that decision, and we dismissed his petition for review. Jo-
seph v. Holder, 321 F. App’x 505 (7th Cir. 2009). Since then Jo-
seph has tried eight times to have the order of removal re-
scinded. The Board rejected all eight of those motions to re-
open the removal proceedings. Joseph asked us to review
only one of the Board’s first seven orders; we dismissed that
petition for review. Joseph v. Holder, 436 F. App’x 632 (7th Cir.
2011).
   Joseph now petitions for review of the Board’s eighth or-
der, but as he concedes our jurisdiction to review that deci-
sion is limited to legal or constitutional questions. Joseph
presents neither, so we dismiss the petition for review for
lack of jurisdiction.
    We presume familiarity with our previous decisions but
summarize briefly. Joseph entered the United States unlaw-
fully in 1991 and was placed in removal proceedings after
convictions for theft in Illinois and bank fraud in federal
court. He conceded his unlawful status but cited his mar-
riage to a United States citizen as a basis for adjusting that
status. He also sought a waiver of inadmissibility on the
ground that removal would cause “extreme hardship” to his
family. See 8 U.S.C. § 1182(h)(1)(B).
    At the removal hearing Joseph’s wife called him her
“support system” and testified that his departure would
strain their marriage emotionally and financially. Joseph
added that removing him would cause their asthmatic sons
to suffer. But the immigration judge concluded that any
hardship the boys faced would be no worse than that con-
fronted by any child whose parent is deported and so could
No. 14-2935                                                  3

not be characterized as “extreme.” The Board of Immigration
Appeals agreed.
    Joseph’s current motion to reopen is his eighth overall
but his third premised on the Violence Against Women Act.
See 8 U.S.C. § 1229a(c)(7)(C)(iv). As amended in 2000, that
legislation (“VAWA,” for ease of reference) extends to one
year (from the usual 90 days) the deadline for a motion to
reopen asserting that the alien facing removal is a victim of
domestic violence. § 1229a(c)(7)(C)(i). That longer deadline
can be waived by the Attorney General if the battered alien
“demonstrates extraordinary circumstances or extreme
hardship to the alien’s child.” § 1229a(c)(7)(C)(iv)(III). De-
spite the name of VAWA, these provisions apply to aliens of
either sex who are victims of domestic violence.
    The first of Joseph’s three motions invoking VAWA
missed the one-year deadline by nearly four years. In that
motion Joseph tried to convince the Board of Immigration
Appeals that he was a victim of spousal abuse and should be
granted a waiver of inadmissibility because of hardship to
his children. Joseph attached to this motion a copy of his
then-pending Form I-360 (known formally as a “Petition for
Amerasian, Widow(er) or Special Immigrant”), which an al-
ien files with U.S. Citizenship and Immigration Services
when seeking relief under VAWA. Joseph also submitted an
affidavit claiming that his wife had been both physically and
emotionally abusive.
    The Board denied this motion to reopen, noting Joseph’s
failure to corroborate his claim of being the victim of spousal
abuse as well as his failure to submit any evidence that re-
moving him from the United States would cause unusual
hardship to his children. (His affidavit said nothing about
4                                                    No. 14-2935

the effect of the alleged abuse on the children.) Later the
Board denied Joseph’s second, nearly identical motion to re-
open invoking VAWA. Joseph did not petition for review of
either of those Board rulings.
    That brings us to the present case. In June 2014, Joseph
filed a third motion to reopen invoking VAWA. This time he
supplied medical records for his two asthmatic sons (cur-
rently ages 8 and 14) and an affidavit from his brother attest-
ing to the severity of the boys’ illness and the brother’s belief
that his nephews had not received appropriate medical
treatment after Joseph was detained and the boys were left
in their mother’s care.
    The Board of Immigration Appeals denied this motion as
both “time and number-barred.” The Board added that Jo-
seph’s evidence, which came from “interested parties” and
contradicted testimony from his removal hearing about the
strength of his marriage, failed to establish cause to set aside
either of those statutory bars. The Board led off its discus-
sion of the latter point by saying that the “only evidence re-
garding the claimed potential harm to the respondent’s chil-
dren are statements from himself and his brother.”
    In his petition for review, Joseph contends that this “only
evidence” comment must mean that the Board ignored his
sons’ newly submitted medical records. Because the decision
whether to waive the time limit on a motion to reopen that
invokes VAWA is committed by statute to the Attorney Gen-
eral’s discretion, see 8 U.S.C. § 1229a(c)(7)(C)(iv)(III), we lack
subject-matter jurisdiction to review an exercise of that dis-
cretion. See Kucana v. Holder, 558 U.S. 233, 237 (2010). We
have jurisdiction, however, to ensure that the Board consid-
ered all relevant evidence before exercising its discretion.
No. 14-2935                                                  5

See 8 U.S.C. § 1252(a)(2)(D); Ji Cheng Ni v. Holder, 715 F.3d
620, 625 (7th Cir. 2013); Kiorkis v. Holder, 634 F.3d 924, 928
(7th Cir. 2011).
     Joseph has framed his claim to try to take advantage of
this jurisdictional path. But while he has accused the Board
of disregarding particular evidence, his claim is not really
about that evidence. Joseph’s claim hinges on the erroneous
assumption that medical records documenting his sons’
treatment for asthma—which has never been contested—
also prove that the boys will experience “extreme hardship”
if Joseph is removed. To the contrary, any conclusion that the
boys will be worse off if Joseph is removed—asthma or no—
depends entirely on the statements of Joseph and his broth-
er, just as the Board said. Joseph’s disagreement with the
Board about the significance of his and his brother’s state-
ments is simply an argument about how those statements
were weighed. It does not clear the jurisdictional bar of
§ 1252. See Jawad v. Holder, 686 F.3d 400, 404 (7th Cir. 2012);
Khan v. Filip, 554 F.3d 681, 689 (7th Cir. 2009).
    As a fallback, Joseph points out that his Form I-360 was
approved in January 2014 and that his current motion to re-
open, filed four months later, is the only one of the eight to
follow that approval. The petition’s approval, Joseph now
asserts, qualifies as an “extraordinary circumstance” that the
Board of Immigration Appeals overlooked entirely.
   Until this petition for review, however, Joseph character-
ized the petition’s approval simply as “new evidence.” We
are skeptical about the weight this approval might warrant,
since it is the product of only an ex parte review of docu-
ments, in this case written affidavits from Joseph and his
brother. We need not reach a conclusion about this issue,
6                                                 No. 14-2935

however, because Joseph never argued to the Board that ap-
proval of the Form I-360 constituted an “extraordinary cir-
cumstance.” Joseph cannot contend for the first time in this
court that the Board overlooked evidence offered in support
of an argument he never made. See Khan v. Holder, 766 F.3d
689, 696 (7th Cir. 2014); Cruz-Moyaho v. Holder, 703 F.3d 991,
998 (7th Cir. 2012). As it pertains to our jurisdiction, Joseph
cannot make a colorable claim of legal error based on his
own omission. Cruz-Moyaho, 703 F.3d at 998.
    The Board also noted in its decision that even if Joseph
had offered a legal basis for his motion to reopen, “given the
adverse factors of record, we also conclude that reopening is
not appropriate in the exercise of discretion.” The adverse
factors of record include Joseph’s criminal record and serious
credibility problems. We would not have jurisdiction to re-
view that discretionary decision by the Board, which pro-
vided an independent basis for denying relief.
   Accordingly, the petition for review is DISMISSED for
lack of jurisdiction.